6 A.3d 866 (2010)
In re Gregory VAN JUDICE, Respondent.
No. 10-BG-694.
District of Columbia Court of Appeals.
Filed October 28, 2010.
Before REID, Associate Judge; BELSON and TERRY, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order and opinion of the Supreme Court of Louisiana disbarring respondent from the practice of law, this court's June 25, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file either a response to this court's order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Gregory Van Judice, Esquire, is hereby disbarred from the practice of law in the District of Columbia. In re Fuller, 930 A.2d 194, 198 (D.C.2007) and In re Willingham, 900 A.2d 165 (D.C. 2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C. Bar. R. XI, § 14(g).